Exhibit 10.36

 

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (the “Agreement”) is made this 9th day of
July, 2007 between Steven Balasiano (the “Employee”) and The Children’s Place
Services Company, LLC, its parent and its direct and indirect affiliated
corporations and other entities (collectively, the “Employer” or the “Company”).

1.         Termination of Employment. The parties agree that the Employee’s
employment with the Employer shall terminate effective July 20, 2007 (the
“Separation Date”).

2.         Separation Payment. (a) In consideration for entering into this
Agreement, the Employer shall pay to the Employee the sum of Four Hundred Thirty
Eight Thousand Dollars ($438,000), less legally required payroll deductions
(“Separation Payment”), which sum shall be paid to Employee in accordance with
the Company’s regular payroll practices in twenty-six (26) biweekly installments
commencing the first pay period following the Separation Date.

(b) The Company also agrees to pay to Employee the sum of Twenty-Four Thousand
Eight Hundred Seven Dollars and Sixty-Nine Cents ($24,807.69), less legally
required payroll deductions, for Employee’s vacation and personal days as of the
Separation Date, which sum shall be paid within (14) days of the Separation
Date.

(c) The Company also agrees to pay to Employee an additional amount equal to the
bonus payment, including any discretionary payment, Employee would have received
had Employee received a “3” or “Meets Expectations” performance rating under
and, other than with regard to the termination of Employee’s employment
hereunder, subject to the terms and conditions of the Company’s Annual
Management Supplemental Program in effect for the 2007 fiscal year, less legally
required payroll deductions, which additional amount shall be prorated based on
the length of employment during the 2007 fiscal year. The Company agrees to pay
said additional amount on the date that the Employer makes bonus payments to
eligible employees but no later than April 15, 2008.

(d)  The Employer and Employee agree that Section 2 of the Transfer Restriction
Agreement dated January 27, 2006 (the “Transfer Restriction Agreement”) shall be
amended in its entirety to state the following and such amendment shall
supersede said section of the Transfer Restriction Agreement: “The Transfer
Restrictions shall lapse with respect to the Options Shares on the date the
Severance Agreement and Release is executed by the Employee.” Capitalized terms
not otherwise defined in this subparagraph shall have the meanings ascribed to
them in the Transfer Restriction Agreement. Moreover, the Employee acknowledges
that Employee (i) elected to have all outstanding stock options re-priced to the
measurement date price determined by the Company, (ii) agreed to repay to the
Company an amount equal to the difference between the exercise price and the
correct measurement date price for stock options previously exercised by
Employee, which amount is currently estimated to be Three Thousand Seven Hundred
Seventy-Three Dollars ($3,773) but is subject to final determination by the
Company, and (iii) agrees that Employee continues to be bound by said terms with

1


--------------------------------------------------------------------------------


respect to Employee’s stock options. The Employee also acknowledges that the
issuance of shares of the Company’s common stock upon the exercise of any stock
option has been temporarily suspended and that Employee continues to be subject
to such temporary suspension until further notice from the Company. After such
temporary suspension has been lifted, the Employee shall have the same period of
time to exercise any vested but unexercised stock options as other similarly
situated employees, as determined by the Company in its sole discretion, who
have terminated their employment during the temporary suspension.

(e) The parties acknowledge that they shall continue to be bound by the
Performance Award Agreement dated January 30, 2006, including the amendment to
the Performance Award Agreement dated July 9, 2007 (collectively, the
“Performance Award Agreement”), which are attached hereto as Exhibit A. For
purposes of the Performance Award Agreement, the Employee and Company
acknowledge and agree that (1) Employee’s separation from the Company is by
mutual agreement of the Employee and Company, and (2) Employee shall be deemed
to have been employed a full calendar month during the month of July 2007.

(f) The Employer represents and warrants, and the Employee acknowledges, that
the consideration paid to the Employee under this Agreement is at least equal to
or exceeds the amount the Employee would ordinarily be entitled to upon
termination of the Employee’s employment.

3.         Other Benefits. (a) Any and all other employment benefits received by
the Employee shall terminate effective as of the Separation Date, except that in
the event Employee elects to continue medical, dental, and vision benefits
though COBRA, the Employer agrees to waive the applicable premium cost that
Employee would otherwise be required to pay for continued group health coverage
for Employee and his family under Employer’s medical and dental plans for a
period of twelve (12) months or the date Employee commences full-time employment
with another company that offers comparable health benefits, whichever date is
sooner.

(b) The Company agrees that, through November 30, 2007, Employee’s personal mail
and email shall be re-directed to a mail and email address as instructed by
Employee.

(c) The Employee agrees that the Employee is not entitled to and will not seek
any further consideration, including, but not limited to, any wages, vacation
pay, sick pay, disability pay, bonus, compensation, payment or benefit from the
Released Parties (as defined in Section 10) other than that to which the
Employee is entitled pursuant to this Agreement.

4.         Removal from Company Positions and Indemnification. The Employee
agrees that as of the Separation Date, the Employee shall resign from all
positions held on behalf of the Company including but not limited to officer,
director, agent, representative, trustee, administrator, fiduciary and
signatory. In addition, with respect to all acts or omissions of Employee which
occurred prior to the Separation Date, the Company agrees

2


--------------------------------------------------------------------------------


to continue to indemnify the Employee to the same extent that the Employee was
indemnified prior to the Separation Date and that the Employee shall retain the
benefit of all directors and officers liability insurance and coverage
maintained by the Company with respect to claims made during the period provided
by the Company’s current policy and to the extent provided by any future policy
from time to time maintained by the Company with respect to other former
executives of the Company, in each case on the terms and conditions of such
policy.

5.         Return of Company Property. The Company agrees that Employee shall
retain his blackberry and laptop computer, provided that they shall each be
scrubbed of any Company information. The Employee agrees to return to the
Company all other cellular telephones, keys, locks, documents, records,
materials, and other information of any type whatsoever that is the property of
the Company. Employee further agrees that Employee shall not retain any copies
or reproductions of correspondence, memoranda, reports, notebooks, drawings,
photographs, or other documents relating in any way to the affairs of the
Company or its vendors.

6.         Consultation with Counsel and Voluntariness of Agreement. (a) The
Employee acknowledges that the Employer has advised the Employee in writing to
consult with an attorney prior to executing this Agreement. The Employee further
acknowledges that, to the extent desired, the Employee has consulted with the
Employee’s own attorney in reviewing this Agreement, that the Employee has
carefully read and fully understands all the provisions of this Agreement, and
that the Employee is voluntarily entering into this Agreement.

(b) The Employee further acknowledges that the Employee has had a period of at
least twenty-one (21) days in which to consider the terms of this Agreement.

(c) The Employee acknowledges that the Employee has been informed in writing
that the Employee has seven (7) calendar days following the execution of this
Agreement to revoke it, and that such revocation must be in writing, hand
delivered or sent via overnight mail and actually received by the Employer
within such period. It is specifically understood that this Agreement shall not
be effective or enforceable, and the payments and benefits set forth in this
Agreement shall not be paid until the seven-day revocation period has expired.

7.         Confidentiality of Agreement. The Employee agrees not to disclose the
existence of this agreement or the terms and conditions of this Agreement to any
person or entity, except: (a) to comply with this Agreement; (b) to the
Employee’s legal, financial or tax advisors, spouse, and to the Internal Revenue
Service or any similar state or local taxation authority; or (c) as otherwise
required by law.

8.         Confidential Information; Non-Competition; Non-Solicitation;
Non-Disparagement. The Employee acknowledges and agrees that he continues to be
bound by the terms of the agreement, signed on or about January 30, 2006,
attached hereto as Exhibit B.

3


--------------------------------------------------------------------------------


9.         Confirmation of Employment. The Employer shall, if called upon,
confirm the Employee’s dates of employment and position with the Employer.

10.       Release. (a) Employee represents and warrants that he is not aware of
any misconduct by any employee or director of the Company that Employee should
report in accordance with the Company’s Code of Business Conduct or any
irregularity in the Company’s books or records or any other matter relating to
the Company’s accounting that could properly be reported by Employee pursuant to
the procedures established by the Company for making such reports, except any
that has already been reported by Employee in writing to the appropriate
personnel of the Company. In exchange for the consideration set forth in Section
2, the Employee, on behalf of the Employee and the Employee’s agents, assignees,
attorneys, heirs, executors and administrators, voluntarily and knowingly
releases the Employer, as well as the Employer’s successors, predecessors,
assigns, parents, subsidiaries, divisions, affiliates, officers, directors,
shareholders, employees, agents and representatives, in both their individual
and representative capacities (collectively, the “Released Parties”), from any
and all claims, causes of action, suits, grievances, debts, sums of money,
agreements, promises, damages, back and front pay, costs, expenses, and
attorneys’ fees by reason of any matter, cause, act or omission arising out of
or in connection with the Employee’s employment or separation from employment
with the Employer, including but not limited to any claims based upon common
law, any federal, state or local employment statutes or civil rights laws.
Included in this release, without limiting its scope, are claims arising under
Title VII of the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act; the Older Workers Benefit Protection Act; the Americans with
Disabilities Act; the Family and Medical Leave Act, the Fair Labor Standards Act
of 1938 as amended by the Equal Pay Act of 1963; the Employee Retirement Income
Security Act of 1974; the New Jersey Conscientious Employee Protection Act; the
New Jersey Law Against Discrimination; the New Jersey Family Leave Act; the New
Jersey Wage Payment Act; the Sarbanes-Oxley Act of 2002; and any other laws
prohibiting discrimination, retaliation, wrongful termination, failure to pay
wages, breach of contract, defamation, invasion of privacy, whistleblowing or
infliction of emotional distress, or any other matter. This release shall apply
to all known, unknown, unsuspected and unanticipated claims, liens, injuries and
damages that have accrued to the Employee as of the date of this Agreement.

(b) This release does not waive rights or claims that may arise after this
release is executed and does not waive any rights or claims which cannot be
waived as a matter of law. This Agreement does not affect the Employee’s right
to file a charge with the EEOC or to participate in any investigation conducted
by the EEOC, but the Employee acknowledges that the Employee is not entitled to
any other monies other than those payments described in this Agreement.

(c) Employee agrees to execute and deliver to Company on the Separation Date a
further Release in the form of Exhibit C.

4


--------------------------------------------------------------------------------


11.       Cooperation. Employee shall furnish such information as may be in his
possession to, and cooperate with, the Company as may reasonably be requested by
the Company in the orderly transfer of his responsibilities to other Company
employees or in connection with any litigation or other proceeding in which the
Company is or may be involved or a party.

12.       Violation of Terms. Should the Employee violate any provision of this
Agreement, then, in addition to all other damages or legal remedies available to
the Employer (including without limitation injunctive relief), the Employee
immediately shall return to the Employer all monies paid to the Employee
pursuant to this Agreement. Should the Employer violate any provision of this
Agreement, then the Employee shall have all remedies and civil actions available
to remedy Employee’s damages. The parties agree that, should either party seek
to enforce the terms of this Agreement through litigation, then the prevailing
party, in addition to all other legal remedies, shall be reimbursed by the other
party for all reasonable attorneys’ fees in relation to such litigation.
However, in accordance with applicable laws, if the Employee violates this
Agreement by commencing an action under the Age Discrimination in Employment
Act, then the requirements set forth in this Section 12 shall not apply.

13.       No Admission. Nothing contained in this Agreement nor the fact that
the parties have signed this Agreement shall be construed as an admission by
either party.

14.       Waiver of Reinstatement. By entering into this Agreement, the Employee
acknowledges that the Employee waives any claim to reinstatement and/or future
employment with the Employer. The Employee further acknowledges that the
Employee is not and shall not be entitled to any payments, benefits or other
obligations from the Released Parties whatsoever (except as expressly set forth
in this Agreement).

15.       Miscellaneous. This Agreement contains the entire understanding
between the parties. This Agreement supersedes any and all previous agreements
and plans, whether written or oral, between the Employee and the Employer. There
are no other representations, agreements or understandings, oral or written,
between the parties relating to the subject matter of this Agreement. No
amendment to or modification of this Agreement shall be valid unless made in
writing and executed by the parties hereto subsequent to the date of this
Agreement. This Agreement shall be enforced in accordance with the laws of the
State of New Jersey, and the parties agree that any litigation to enforce this
Agreement will take place in New Jersey. This Agreement may be executed in
several counterparts, and all counterparts so executed shall constitute one
Agreement, binding upon the parties hereto.

16.       Severability. If any term, provision or part of this Agreement shall
be determined to be in conflict with any applicable federal, state or other
governmental law or regulation, or otherwise shall be invalid or unlawful, such
term, provision or part shall continue in effect to the extent permitted by such
law or regulation. Such invalidity, unenforceability or unlawfulness shall not
affect or impair any other terms, provisions

5


--------------------------------------------------------------------------------


and parts of this Agreement not in conflict, invalid or unlawful, and such
terms, provisions and parts shall continue in full force and effect and remain
binding upon the parties hereto.

THE EMPLOYEE STATES THAT THE EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT PRIOR TO
SIGNING IT, THAT THE AGREEMENT HAS BEEN FULLY EXPLAINED TO THE EMPLOYEE PRIOR TO
SIGNING IT, THAT THE EMPLOYEE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY AND THAT THE EMPLOYEE UNDERSTANDS THE AGREEMENT’S FINAL AND BINDING
EFFECT PRIOR TO SIGNING IT, AND THAT THE EMPLOYEE IS SIGNING THE RELEASE
VOLUNTARILY WITH THE FULL INTENTION OF COMPROMISING, SETTLING, AND RELEASING THE
COMPANY AS STATED IN THIS AGREEMENT.

The Children’s Place Services Company, LLC

 

Steven Balasiano

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ [Illegible]

 

 

/s/ Steven Balasiano

 

 

 

 

(signature)

 

 

 

 

 

 

 

Dated:

7/9/07

 

 

Dated:

July 9, 2007

 

 

 

6


--------------------------------------------------------------------------------